BLACKBIRD, Justice.
The plaintiff in error has appealed from a judgment entered against him in the-trial court and on the 15th day of April, 1950, *1076he filed his brief. The authorities in the brief reasonably- sustain the allegations of error. The defendant in error has filed no brief and has offered.no excuse for such failure. Under such circumstances, as stated in Gooldy v. Hines, 186 Okl. 583, 99 P.2d 498, it is not the 'duty of this court to search the. record for some theory upon which to sustain the action of the trial court but the cause may be reversed. and remanded with directions,
The cause is reversed and remanded with directions to vacate the judgment entered for the defendant in error and grant a new trial.
HALLEY, C. J., JOHNSON, V. C. J., and WELCH, CORN, ARNOLD, O’NEAL and WILLIAMS, JJ., concur.